PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WILKINS, Robert
Application No. 17/245,789
Filed: 30 Apr 2021
For: SELF-SANITIZING MEDICAL DEVICES, SYSTEMS AND METHODS USING THE SAME

:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, for expedited processing.  This is also a decision in response to the petition under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application, both petitions filed February 9, 2022.

Both petitions are GRANTED.

This application became abandoned for failure to timely file the oath or declaration for all inventors no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed November 2, 2021.  Accordingly, the date of abandonment of this application is January 22, 2022.  A Notice of Abandonment was mailed January 27, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declaration;
(2) the petition fee of $1050; and
(3) a statement of unintentional delay.  

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Paul J. Kroon Jr., appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Office of Data Management at (571) 272-4200 or 1-888-786-0101. 

This application is being referred to the Office of Data Management for processing into a patent.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET